Case 2:19-cv-03212-SVW-GJS Document 1-5 Filed 04/24/19 Page 1 of 3 Page ID #:60




                         EXHIBIT “5”
          Case 2:19-cv-03212-SVW-GJS Document 1-5 Filed 04/24/19 Page 2 of 3 Page ID #:61
  HOLLY L. WOLCOTT                            City of Los Angeles                    OFFICE OF THE
       CITY CLERK                                      CALIFORNIA                     CITY CLERK
        ______
 SHANNON D. HOPPES                                                        Council and Public Services Division
    EXECUTIVE OFFICER                                                           200 N. SPRING STREET, ROOM 395
                                                                                    LOS ANGELES, CA 90012
                                                                             GENERAL INFORMATION - (213) 978-1133
                                                                                       FAX: (213) 978-1040
                                                                                             ______
When making inquiries relative to                  ERIC GARCETTI
                                                                                   PATRICE Y. LATTIMORE
this matter, please refer to the                       MAYOR
                                                                                    ACTING DIVISION MANAGER
Council File No.: 18-0896
                                                                                        CLERK.LACITY.ORG




              OFFICIAL ACTION OF THE LOS ANGELES CITY COUNCIL
October 12, 2018
Council File No.:                   18-0896


Council Meeting Date:               October 10, 2018

Agenda Item No.:                    13
Agenda Description:                 BUDGET AND FINANCE COMMITTEE REPORT relative to disclosure by
                                    prospective contractors with the City of Los Angeles of contracts or
                                    sponsorships with the National Rifle Association.




Council Action:                     BUDGET AND FINANCE COMMITTEE REPORT - ADOPTED




Council Vote:                       YES       BOB BLUMENFIELD
                                    ABSENT    MIKE BONIN
                                    ABSENT    JOE BUSCAINO
                                    ABSENT    GILBERT A. CEDILLO
                                    YES       MITCHELL ENGLANDER
                                    YES       MARQUEECE HARRIS-DAWSON
                                    YES       JOSE HUIZAR
                                    ABSENT    PAUL KORETZ
                                    ABSENT    PAUL KREKORIAN
                                    YES       NURY MARTINEZ
                                    YES       MITCH O'FARRELL
                                    YES       CURREN D. PRICE
                                    YES       MONICA RODRIGUEZ
                                    YES       DAVID RYU
                                    YES       HERB WESSON




HOLLY L. WOLCOTT
CITY CLERK

                         AN EQUAL EMPLOYMENT OPPORTUNITY - AFFIRMATIVE ACTION EMPLOYER
   Case 2:19-cv-03212-SVW-GJS Document 1-5 Filed 04/24/19 Page 3 of 3 Page ID #:62



Adopted Report(s)



Title                                                                     Date
Report from Budget and Finance Committee                                  10/01/2018
